302 U.S. 769
58 S.Ct. 2
82 L.Ed. 597
IOWA CITY LIGHT & POWER COMPANY, petitioner,v.Harold L. ICKES, as Federal Emergency Administrator of  Public Works, et al.
No. 86.
Supreme Court of the United States
October 4, 1937

Messrs. Walter B. Guy, of Washington, D. C., and Wayne G. Cook, of Davenport, Iowa, for petitioner.


1
On writ of certiorari to the United States Court of Appeals for the District of Columbia.


2
For opinion below, see Alabama Power Co. v. Ickes, 91 F.(2d) 303.


3
Pursuant to a stipulation of counsel the decree of the Court of Appeals is reversed and the cause is remanded to the District Court of the United States for the District of Colubmia with directions to vacate its decree and to dismiss the proceeding upon the ground that the cause is moot.